DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


                                                  Allowable Subject Matter
3.	Claims 2-21 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 2: A second movable segmented robotic arm comprising a housing with at least one motor disposed within the housing and operationally connected to the body component by way of the second shoulder component; a first operational component operationally connected to the first robotic arm; and a second operational component operationally connected to the second robotic arm; a support structure configured to be positionable such that a portion of the support structure is disposed within the patient and a portion is disposed outside of the patient, wherein the support structure is operably coupled to the body component; and an operations system for control of the robotic device from outside the patient by way of the support structure, the operations system in electrical communication with the robotic device including remaining claim limitations. 
As per independent claim 13: A second movable segmented robotic arm comprising at least one motor and operationally connected to the body component by way of the second shoulder component; a first operational component operationally connected to the first robotic arm; and a second operational component operationally connected to the second robotic arm; and 
As per independent claim 21: A second movable segmented robotic arm operably coupled to the second shoulder component, the second movable segmented robotic arm comprising: an upper second arm segment comprising at least one motor configured to move the upper second arm segment relative to the body component; a lower second arm segment operably coupled to the upper second arm segment; and a second operational component operably coupled to the lower second arm segment; a support structure constructed and arranged to be positionable into the cavity of the patient, wherein the support structure is operably coupleable to the body component; and an operations system for control of the robotic device from outside the patient, the operations system in electrical communication with the robotic device including remaining claim limitations.


                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,155,316 to Sutherland discloses a surgical robot system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.

/DAVID LUO/Primary Examiner, Art Unit 2846